DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/20/2021 is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3 and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ennis et al. (US. Pub. No. 2009/0109292, hereinafter “Ennis”).
As to claim 1, Ennis discloses an infrared motorcycle helmet device [figure 2, a motorcycle helmet device, paragraph 17, helmets are available for activities such as motorcycling, paragraph 31, image sensors 141, 144 may detect infrared and or so-called “thermal imaging” images], comprising: 
a helmet [figure 2, helmet “101”]; 
the helmet defining an opening on a front portion of the helmet [figure 2, an opening on a front portion of the helmet “101”]; 
an external visor [figures 1-2, visor “102” mounted on an external surface of “101”] mounted on an external surface of the helmet; 
the external visor movable over the opening [figures 1-2, “102” movable over the opening of “101”]; 
an infrared camera [figures 1, camera “141” and “144” disposed on the external surface of “101”, paragraph 31, image sensors 141, 144 may detect infrared and or so-called “thermal imaging” images] disposed on the external surface of the helmet.
As to claim 3, Ennis discloses the infrared motorcycle helmet device of claim 1, wherein the external visor is affixed by a pair of pivots disposed on a pair of opposing sides of the helmet [figures 1-2, external visor “102” is affixed by a pair of pivots disposed on a pair of opposing sides of “101”].
As to claim 5, Ennis discloses the infrared motorcycle helmet device of claim 1, wherein the infrared camera is centrally disposed on a front portion of the helmet [figures 1-2, infrared camera “141” is centrally disposed on a front portion of “101”].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 2 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ennis in view of Shearman et al. (US. Pub. No. 2016/0044276, hereinafter “Shearman”).
As to claim 2, Ennis discloses the infrared motorcycle helmet device of claim 1.
Ennis does not disclose an internal visor disposed over the opening, underneath the external visor.
Shearman teaches a motorcycle helmet device comprises an internal visor [figure 3, an internal visor “140” disposed over an opening, underneath an external visor “130”, paragraph 14] disposed over an opening, underneath an external visor.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the infrared motorcycle helmet device of Ennis to comprise an internal visor disposed over the opening, underneath the external visor, as taught by Shearman, in order to enable a user immediate visual access to the field behind him while looking forward (Shearman, paragraph 15).
As to claim 11, Ennis discloses the infrared motorcycle helmet device of claim 1.
Ennis does not disclose wherein the helmet comprises a processor, the processor in operable connection with a wireless signal receiver and a wireless signal transceiver.
Shearman teaches a helmet comprises a processor [figure 4, processor “124”], the processor in operable connection with a wireless signal receiver and a wireless signal transceiver [figure 4, “124” in operable connection with a wireless communication module “123”, paragraph 23, “123” can transmit and receive audio signals].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the infrared motorcycle helmet device of Ennis to comprises a processor, the processor in operable connection with a wireless signal receiver and a wireless signal transceiver, as taught by Shearman, since it is a use of known technique to improve similar devices in the same way.
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ennis in view of Gafforio et al. (US. Pub. No. 2003/0229934, hereinafter “Gafforio”).
As to claim 4, Ennis discloses the infrared motorcycle helmet device of claim 1.
Ennis does not disclose wherein the external visor is removable from the helmet.
Gafforio teaches a helmet wherein an external visor is removable from the helmet [figure 1, helmet “4” with an external visor “2” which is removable from “4”, abstract, a device for removably hooking visor 2 to a cap 4].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the infrared motorcycle helmet device of Ennis to have the external visor removable from the helmet, as taught by Gafforio, in order to allow an easy adjustment of the angular position of the visor with respect to the porthole (Gafforio, paragraph 7).
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ennis in view of Miyazaki et al. (US. Pub. No. 2018/0357980, hereinafter “Miyazaki”).
As to claim 6, Ennis discloses the infrared motorcycle helmet device of claim 1.
Ennis does not disclose wherein the infrared camera comprises a fisheye lens.
Miyazaki teaches a head mounted device comprising a camera comprises a fisheye lens and an infrared camera [paragraph 98, HMD 12 may include a camera equipped with a fish-eye lens and an infrared camera].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the infrared motorcycle helmet device of Ennis to comprise a fisheye lens, as taught by Miyazaki, in order to image all or a part of directions around the HMD (Miyazaki, paragraph 98).
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ennis in view of Weller et al. (US. Pub. No. 2013/0305437, hereinafter “Weller”).
As to claim 7, Ennis discloses the infrared motorcycle helmet device of claim 1.
Ennis does not disclose wherein the infrared camera is inset into the helmet.
Weller teaches a helmet device wherein a camera is inset into the helmet [figure 1, a camera “24” is inset into the helmet “10”].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the infrared motorcycle helmet device of Ennis to have the infrared camera inset into the helmet, as taught by Weller, in order to lock the camera in place when attached with the helmet (Weller, paragraph 21).
Claim(s) 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ennis in view of Parada et al. (US. Pub. No. 2018/0357980, hereinafter “Parada”).
As to claim 8, Ennis discloses the infrared motorcycle helmet device of claim 1.
Ennis does not disclose wherein the external visor comprises an upper portion and a lower portion.
Parada teaches an external visor [figure 3, visor “160”] comprises an upper portion and a lower portion [figure 3, upper portion and lower portion of “160”].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the infrared motorcycle helmet device of Ennis to have the external visor comprise an upper portion and a lower portion, as taught by Parada, in order to allow a user to view objects and people in their typical, un-obscured field of view while providing additional images that may be displayed on the pass-through display (Parada, paragraph 50).
As to claim 9, Ennis, as modified by Parada, discloses the infrared motorcycle helmet device of claim 8, wherein the lower portion of the external visor is transparent [Parada, paragraph 50, the lower portion of “160” is transparent per paragraph 50]. In addition, the same rationale is used as in rejection for claim 8.
As to claim 10, Ennis, as modified by Parada, discloses the infrared motorcycle helmet device of claim 8, wherein the upper portion of the external visor comprises a heads-up display [Parada, figure 3, heads-up display “162” and “164” at the upper portion of “160” per paragraph 50]. In addition, the same rationale is used as in rejection for claim 8.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAN-YING YANG whose telephone number is (571)272-2211. The examiner can normally be reached Monday-Friday, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on (571)272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NAN-YING YANG/            Primary Examiner, Art Unit 2622